Exhibit 10.5

FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is
entered into effective as of October 31, 2011, by and between Cornerstone Realty
Fund, LLC, a California limited liability company (“Seller”) and Rexford
Industrial Fund V, LP, a Delaware limited partnership (or its assignee,
“Purchaser”), with reference to the following facts and circumstances:

R E C I T A L S

A. Seller and Purchaser previously executed and delivered that certain Purchase
and Sale Agreement, dated September 1, 2011 (the “Original Agreement”) with
respect to those certain real properties as more particularly described in the
Original Agreement.

B. Seller and Purchaser previously executed and delivered that certain Amendment
to Purchase and Sale Agreement, dated September 30, 2011 (the “First
Amendment”).

C. Seller and Purchaser previously executed and delivered that certain Second
Amendment to Purchase and Sale Agreement, dated October 4, 2011 (the “Second
Amendment”).

D. Seller and Purchaser previously executed and delivered that certain Third
Amendment to Purchase and Sale Agreement, dated October 11, 2011 (the “Third
Amendment”).

E. Seller and Purchaser desire to modify the Agreement as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Purchaser hereby agree as follows:

 

1) Defined Terms. Unless otherwise defined herein, capitalized terms used in
this Amendment shall have the meanings ascribed to such terms in the Original
Agreement, the First Amendment, the Second Amendment and the Third Amendment.
From and after the date of this Amendment, all references to the “Agreement” in
the Original Agreement, the First Amendment, the Second Amendment, the Third
Amendment and this Amendment shall be deemed references to the Original
Agreement as modified by the First Amendment, the Second Amendment, Third
Amendment and this Amendment.

 

2) Property Inspection Period. The Property Inspection Period shall be extended
to November 4, 2011, but only for environmental issues concerning the Zenith
property located in Glenview, IL.

 

3) Additional Deposit. The Additional Deposit shall be due on November 8, 2011.

 

4) Closing. The Closing shall be on or before November 18, 2011.

 

5) Full Force and Effect; No Further Changes. Except as expressly modified by
this Amendment, the Third Amendment, the Second Amendment, and the First
Amendment, the Original Agreement remains in full force and effect without
modification or impairment and any and all previous terminations of the
Agreement are hereby rescinded.

 

6) Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document. Any party may transmit its signature to
this Amendment by facsimile of PDF, and such facsimile or PDF transmission shall
constitute an original signature for all purposes.

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have duly executed and delivered this
Amendment as of the effective date first stated above.

 

“PURCHASER”     “SELLER” REXFORD INDUSTRIAL FUND V, LP,     CORNERSTONE REALTY
FUND, LLC, a a Delaware limited partnership     California limited liability
company By:   REXFORD FUND V MANAGER, LLC,     By:   CORNERSTONE INDUSTRIAL   a
Delaware limited liability company,       PROPERTIES, LLC, a California limited
  Its Manager       liability company,         Its Managing Member   By:  
REXFORD SPONSOR LLC,       By:   CORNERSTONE VENTURES,     a Delaware limited
liability         INC, a California corporation,     company, Its Manager      
  Its Managing Member     By:  

LOGO [g251939ex10_5pg2a.jpg]

      By:  

LOGO [g251939ex10_5pg2b.jpg]

      Name:  

Michael Frankel

        Name:  

TERRY ROUSSEL

      Its:  

Manager

        Its:  

CEO